DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, and 3-7, 9, 11, 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication Application No. 2015/0181914 (ACHARYA).
Claim 1 recites a composition comprising water and vegetable oil, the vegetable oil comprising mono-unsaturated and/or poly-unsaturated fatty acids; wherein the concentration of the vegetable oil ranges from 5% to 85% by weight of the composition; wherein the composition further comprises a source of organic acids, the organic acids comprising acetic acid and one or more organic acids other than acetic acids; wherein the composition has a total titratable acidity ranging from 0.03% to 3% by weight expressed as acetic acid; wherein the composition comprises one or more organic acids other than acetic acid at a concentration ranging from 0.0007% to 0.7% by weight; wherein the composition has a pH ranging from 2.5 to 5; wherein the composition comprises one or more amino acids at a concentration ranging from 0.0001% to 0.3% by weight of the composition; wherein the composition comprises one or more phenolic compounds at a concentration ranging from 0.00007% to 0.5% by weight of the composition expressed as gallic acid equivalents; and wherein the weight ratio of one or more organic acids other than acetic acid to total organic acids in the source of organic acids ranges from 0.5% to 60%; and wherein the weight ratio of one or more amino acids to total organic acids in the source of organic acid ranges from 0.05% to 20%; and wherein the source of organic acid has an absorbance at a wavelength of 420 nm ranging from 0.01 to 3, and wherein the source of organic acids does not originate from grape, wherein the source of organic acids is one or more vinegars, wherein the composition is in the form of an oil-in-water emulsion.
ACHARAYA teaches the following: 
Claim  1
ACHARYA (US20150181914)
A composition comprising water and vegetable oil, the vegetable oil comprising mono-unsaturated and/or poly-unsaturated fatty acids; wherein the concentration of the vegetable oil ranges from 5% to 85% by weight of the composition
ACHARYA discloses a mayonnaise with 10-83% of oil.  This overlaps the claimed amount.  The composition also contains water and is in the form of a water-in-oil emulsion [0033]. The oil phases can be oils such as soybean [0093). Soybean oil contains polyunsaturated fatty acids (e.g., linoleic) and monounsaturated fatty acids (e.g., oleic). 
the composition further comprises a source of organic acids, the organic acids comprising acetic acid and one or more organic acids other than acetic acids wherein the composition has a total titratable acidity ranging from 0.03% to 3% by weight expressed as acetic acid; wherein the composition comprises one or more organic acids other than acetic acid at a concentration ranging from 0.0007% to 0.7% by weight
Organic acids that are typically contained are tartaric acid and malic acid [0045]. Acetic acid is also present [0059].  In [0045], they are typically in amounts of 0.05-4%  by weight of dry matter of the vinegar source. However, it would have been obvious to vary the amount based on desired and pH and flavor.
the composition has a pH ranging from 2.5 to 5
In Example 1, the product has a pH of 2.0-3.5. Given the presence of acids and that the examples have an acidic pH, it would have been obvious to use a pH of 2.5 to 5. 
the composition comprises one or more amino acids at a concentration ranging from 0.0001% to 0.3% by weight of the composition
 In [0013], amino acids are present and form maillard products (i.e., browning products) with reducing sugars.  It would have been obvious to one skilled in the art to vary the amount of amino acids depending on the desired flavor.  
 the composition comprises one or more phenolic compounds at a concentration ranging from 0.00007% to 0.5% by weight of the composition expressed as gallic acid equivalents
Phenolic acids are present [0042] and in gallic acid equivalents 5-2,000 ug/ml [0076] in the aqueous phase (i.e., 0.000007 to 0.05 %).  The aqueous phase is in an amount of 17-90% of the composition [0061]. The overall amount being (i.e., 0.000007 to 0.05 %) x (17 to 90%) =  0.000019 to 0.045%. 
 the weight ratio of one or more organic acids other than acetic acid to total organic acids in the source of organic acids ranges from 0.5% to 60%;
The source of acetic acid is in an amount providing 0.2-15% acetic acid by weight of the continuous aqueous phase [0061].  The aqueous phase is in an amount of 17-90% of the composition. This is 0.034 to 13.5%, which overlaps the claimed amount.
 the weight ratio of one or more amino acids to total organic acids in the source of organic acid ranges from 0.05% to 20%
 In [0013], amino acids are present and form maillard products (i.e., browning products) with reducing sugars.  It would have been obvious to one skilled in the art to vary the amount of amino acids depending on the desired flavor.  Organic acids that are typically contained are tartaric acid and malic acid [0045]. Acetic acid is also present [0059].  In [0045], they are typically in amounts of 0.05-4%  by weight of dry matter of the vinegar source. However, it would have been obvious to vary the amount based on desired and pH and flavor.
the source of organic acid has an absorbance at a wavelength of 420 nm ranging from 0.01 to 3, and wherein the source of organic acids does not originate from grape, wherein the source of organic acids is one or more vinegars, 


























wherein the source of organic acids is one or more vinegars, wherein the composition is in the form of an oil-in-water emulsion.”

 The source of acetic acid that is selected from the group of wine vinegar, sherry vinegar, spirit vinegar, rice vinegar, apple vinegar, malt vinegar and combinations thereof [0059].  Thus, ACHARAYA teaches the same types of vinegars. However, it is noted that the claimed invention is directed to a product. The source of the organic acid is irrelevant.  While one skilled in the art would be able to determine the type of acid present, the source of the organic acids are a product by process recitation. There is no indication the source results in a different product other than the organic acids that are present. 1. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.).


Acids can be obtained from wine vinegar, sherry vinegar, spirit vinegar, rice vinegar, apple vinegar, malt vinegar and combinations thereof [0059].  [002] indicates that the mayonnaise is the oil-in-water emulsion.





Claim 3 recites wherein the source of organic acids comprises acetic acid and additionally one or more organic acids selected from citric acid, malic acid, lactic acid, and succinic acid.
Organic acids that are typically contained are tartaric acid and malic acid [0045]. Acetic acid is also present [0059].  

Claim 4 recites that the composition comprises one or more organic acids other than acetic acid at a concentration ranging from 0.0011% to 0.65% by weight of the composition.
Organic acids that are typically contained are tartaric acid and malic acid [0045]. Acetic acid is also present [0059].  In [0045], they are typically in amounts of 0.05-4%  by weight of dry matter of the vinegar source. However, it would have been obvious to vary the amount based on desired and pH and flavor.

Claim 5 recites that the composition comprises one or more amino acids at a concentration ranging from 0.0005% to 0.2% by weight of the composition.
In [0013], amino acids are present and form maillard products (i.e., browning products) with reducing sugars.  It would have been obvious to one skilled in the art to vary the amount of amino acids depending on the desired flavor.  

Claim 6 recites that the composition comprises one or more phenolic compounds at a concentration ranging from 0.00015% to 0.07% by weight expressed as gallic acid equivalents.
Phenolic acids are present [0042] and in gallic acid equivalents 5-2,000 ug/ml [0076] in the aqueous phase (i.e., 0.000007 to 0.05 %).  The aqueous phase is in an amount of 17-90% of the composition [0061]. The overall amount being (i.e., 0.000007 to 0.05 %) x (17 to 90%) =  0.000019 to 0.045%.

Claim 7 recites that the concentration of EDTA is lower than 0.007% by weight.
The mayonnaise is EDTA-free [0018]. 


Claim 9 recites that the weight ratio of one or more organic acids other than acetic acid to total organic acids in the source of organic acids ranges from 1% to 30%.
Organic acids that are typically contained are tartaric acid and malic acid [0045]. Acetic acid is also present [0059].  In [0045], they are typically in amounts of 0.05-4%  by weight of dry matter of the vinegar source. However, it would have been obvious to vary the amount based on desired and pH and flavor.

Claim  11 recites that the weight ratio of one or more amino acids to total organic acids in the source of organic acid ranges from 0.2% to 18%
In [0013], amino acids are present and form maillard products (i.e., browning products) with reducing sugars.  It would have been obvious to one skilled in the art to vary the amount of amino acids depending on the desired flavor.  Organic acids that are typically contained are tartaric acid and malic acid [0045]. Acetic acid is also present [0059].  In [0045], they are typically in amounts of 0.05-4%  by weight of dry matter of the vinegar source. However, it would have been obvious to vary the amount based on desired and pH and flavor.

Claim 13 recites that the source of organic acids has an absorbance at a wavelength of 280 nm ranging from 1 to 3.
The source of acetic acid that is selected from the group of wine vinegar, sherry vinegar, spirit vinegar, rice vinegar, apple vinegar, malt vinegar and combinations thereof [0059].  Thus, ACHARAYA teaches the same types of vinegars. However, it is noted that the claimed invention is directed to a product. The source of the organic acid is irrelevant.  While one skilled in the art would be able to determine the type of acid present, the source of the organic acids are a product by process recitation. There is no indication the source results in a different product other than the organic acids that are present. 1. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.).

Claim 14 recites that the source of organic acids comprises one or more vinegars selected from cherry vinegar, plum vinegar, tomato vinegar, apricot, apple cider vinegar, mango vinegar, raspberry vinegar, and pear vinegar.
The source of acetic acid that is selected from the group of wine vinegar, sherry vinegar, spirit vinegar, rice vinegar, apple vinegar, malt vinegar and combinations thereof [0059].  

Claim 15 recites that the concentration of EDTA is lower than 0.005% by weight of the composition.
The mayonnaise is EDTA-free [0018]. 

Claim 16 recites EDTA is absent from the composition.
The mayonnaise is EDTA-free [0018]. 


Claim 18 recites that the weight ratio of one or more amino acids to total organic acids in the source of organic acid ranges from 0.5% to 15%.
In [0013], amino acids are present and form maillard products (i.e., browning products) with reducing sugars.  It would have been obvious to one skilled in the art to vary the amount of amino acids depending on the desired flavor.  Organic acids that are typically contained are tartaric acid and malic acid [0045]. Acetic acid is also present [0059].  In [0045], they are typically in amounts of 0.05-4%  by weight of dry matter of the vinegar source. However, it would have been obvious to vary the amount based on desired and pH and flavor.

Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over ACHARYA as applied to claims 1, and 3-7, 9, 11, 13-18  above, and further in view of United States Patent Application Publication No 2006/0029703 (SHAH).
Claim 8 recites that the composition comprises mustard seed bran.
Claim 17 recites that the composition comprises mustard seed bran at a concentration ranging from 0.05% to 4% by weight of the composition.
ACHARYA is silent as to using mustard seed bran. 
However, SHAH teaches that mustard seed bran can be used as a stabilizer [0028] in products such as mayonnaise [0048].   The granulated mustard bran has ability to contribute flavor and stabilize water and oil emulsions, whereby it may be used in lieu of mustard flour without adversely impacting such food products [[0049].
It would have been obvious to one skilled in the art to add mustard seed bran to ACHARYA, as SHAH teaches that mustard seed bran acts as a stabilizer.  It would have been obvious to one skilled in the art to vary the amount based on level of stability needed and flavor. 

Claim(s) 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over ACHARYA as applied to claims 1, and 3-7, 9, 11, 13-18 above, and further in view of United States Patent Application Publication No 2014/0205729 (DIDZBALIS).
Claim 10 recites that the source of organic acids comprises citric acid and malic acid and the weight ratio between citric acid and malic acid to total organic acids in the source of organic acids ranges from 0.2% to 50%.
Claim 12 recites that the weight ratio of asparagine to total organic acids in the source of organic acid ranges from 0.2% to 10%.
DIDZBALIS teaches flavor compositions that include at least one peptide compound. The flavor compositions can be used to enhance or modify the taste and/or flavor of various edible compositions [0006] to [0010] such as sweet goods and savory goods such as mayonnaise [0129]. The peptides include asparagine [0010]. DIDZBALIS also teaches that organic acids can be blended with the peptide to improve the flavor. This includes citric and malic acid.  It would have been obvious to one skilled in the art to vary the amount of the citric acid, malic acid and asparagine to improve the flavor of the product.   




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107. The examiner can normally be reached M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP A DUBOIS/               Examiner, Art Unit 1791                                                                                                                                                                                         
/DONALD R SPAMER/               Primary Examiner, Art Unit 1799